498 F.3d 486 (2007)
PSKS, INC., doing business as Kay's Kloset . . . Kay's Shoes; Toni Cochran L.L.C., doing business as Toni's, Plaintiffs-Appellees,
v.
LEEGIN CREATIVE LEATHER PRODUCTS, INC., Defendant-Appellant.
No. 04-41243.
United States Court of Appeals, Fifth Circuit.
August 30, 2007.
David Neil Smith, Nix, Patterson & Roach, Daingerfield, TX, for PSKS, Inc.
Robert W. Coykendall, Ken M. Peterson, Morris, Laing, Evans, Brock & Kennedy, Wichita, KS, for Plaintiffs-Appellees.
Jeffrey Scott Levinger, Carrington, Coleman, Sloman & Blumenthal, Dallas, TX, Theodore B. Olson, Michael L. Denger, Gibson, Dunn & Crutcher, Washington, DC, Tyler Alexander Baker, III, G. Aaron Myers, Fenwick & West, Mountain View, CA, for Defendant-Appellant.
Before BARKSDALE and CLEMENT, Circuit Judges, and ENGELHARDT, District Judge[*].
PER CURIAM:
Our court upheld application of the antitrust per se rule to Leegin Creative Leather Products, Inc.'s imposing a vertical minimum price-fixing agreement on its retailer, PSKS, Inc., doing business as Kay's Kloset . . . Kay's Shoes. PSKS, Inc. v. Leegin Creative Leather Prods., Inc., 171 Fed.Appx. 464 (5th Cir.2006). The Supreme Court reversed, holding "[v]ertical price restraints are to be judged according to the rule of reason" and "remanded for proceedings consistent with [its] opinion". Leegin Creative Leather Prods., Inc. v. PSKS, Inc., ___ U.S. ___, 127 S.Ct. 2705, 2725, ___ L.Ed.2d ___ (2007). Accordingly, this action is REMANDED to district court for proceedings consistent with the Supreme Court's opinion.
REMANDED.
NOTES
[*]  District Judge of the Eastern District of Louisiana, sitting by designation.